DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 9-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of U.S. Patent Application Publication 2011/0296918 (Yao et al.).
With regards to claim 1, Ueyanagi discloses a semiconductor acceleration sensor comprising, as illustrated in Figures 1A-29, an integrated circuit (IC) comprising a flexible plate 910 (e.g. SiO2 film; column 18, lines 21-23, column 3, lines 12-16,45-58; Figures 18A,18B,20,21; note: SiO2 is the material used to form the flexible plate 110 in the Instant application in paragraph [0019]) having a first pair of parallel arms 902,905 (e.g. beams) and a second pair of parallel arms 903,904 (e.g. beams) such that the first pair of parallel arms orthogonal to the second pair of parallel arms (as observed in Figure 18A); the first pair of parallel arms 902,905 extending along first opposing sides (e.g. left side and right side in Figure 18A) of the flexible plate, and the second pair of parallel arms 903,904 extending along second opposing sides of the flexible plate (e.g. bottom side and top side in Figures 18A); the arms 
The only difference between the prior art and the claimed invention is piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms.
Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. left and right arms on x-axis of Figure 1C) and a second pair of arms 110 (e.g. top and bottom arms on y-axis of Figure 1C); the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1C); the first pair of arms 110 extending along first opposing sides (e.g. left and right sides) of the flexible plate (as observed in Figure 1C); the second pair of arms 110 extending along second opposing sides (e.g. top and bottom sides) of the flexible plate (as observed in Figure 1C); piezoelectric capacitors 114 (e.g. ferroelectric thin film 112,208 with interdigital electrodes 114 form the piezoelectric capacitors; paragraphs [0040] to [0044]) on each of the arms of the first and second pairs of arms (as observed in Figure 1D); a proof mass 108 coupled to the flexible plate and offset from the piezoelectric capacitors (as observed in Figure 1D).  (See, paragraph [0036] to [0062]).

With regards to claim 4, both references, Ueyanagi and Yao et al., further disclose the proof mass comprises silicon.  (See, column 11, lines 58 to column 12, line 8 of Ueyanagi; paragraph [0046] of Yao et al.).
With regards to claim 5, Ueyanagi further discloses the flexible plate 910 has a central portion (e.g. not labeled, the center area of the film 910 that is positioned above the center area 918 of the mass 901 in Figures 18B,20,21 is considered as this central portion) from which the first and second pairs of parallel arms 902-905 extend (as observed in Figures 18A,18B,20,21); the proof mass 901 has a respective central portion 918 (column 17, lines 44-47; Figure 18A) and first and second pairs of parallel extensions 901A-901D extending from the central portion of the proof mass (column 17, lines 44-52; as observed in Figures 18A); in which the central portions overlap, the first and second pairs of parallel extensions 901A-901D respectively overlap the second ends of the arms of the first and second pairs of parallel arms 902-905 (as observed in Figure 18A).
With regards to claim 6, Ueyanagi further discloses the proof mass 901 is coupled to a first surface (e.g. bottom surface) of the flexible plate 910 (as observed in Figures 18B,20,21), 
With regards to claim 9, both of the references, Ueyanagi and Yao et al., further disclose the flexible plate 910 comprises silicon dioxide.  (See, column 3, lines 12-16,45-59, column 18, lines 21-23 of Ueyanagi; paragraph [0042], Figures 2,6D of Yao et al.).  
With regards to claim 10, Ueyanagi discloses a semiconductor acceleration sensor comprising, as illustrated in Figures 1A-29, an accelerometer comprising a flexible member 910 (e.g. SiO2 film; column 18, lines 21-23, column 3, lines 12-16,45-58; Figures 18A,18B,20,21; note: SiO2 is the material used to form the flexible plate 110 in the Instant application in paragraph [0019]) having a central portion (e.g. not labeled, the center area of the film 910 that is positioned above the center area 918 of the mass 901 in Figures 18B,20,21 is considered as this central portion) and extensions 902,903,904,905 (e.g. beams) extending from the central portion (as observed in Figures 18A,18B,20,21); the extensions 902-905 having a respective first end (e.g. end closest to the support 906 in Figure 18A) and a respective second end (e.g. end closest to the mass 901 in Figure 18A) opposite the first end; strain gauges 902A,903A,904A,905A on each of the extensions such that the strain gauges proximal the first ends of the extensions (as observed in Figure 18A); a proof mass 901 (e.g. weight) coupled to the flexible member such that the proof mass having a respective central portion 918 and respective extensions 901A-901D extending from the central portion of the proof mass (as observed in Figures 18A); the extensions 901A-901D of the proof mass overlapping the second ends of the extensions of the flexible member without overlapping areas having the strain gauges (as observed in Figure 18A).  (See, column 11, line 58 to column 18, line 67).
The only difference between the prior art and the claimed invention is piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms.

With regards to claim 11, both of the references, Ueyanagi and Yao et al., further disclose the flexible member 910 comprises at least one of silicon dioxide or silicon nitride (column 3, lines 12-16,45-59, column 18, lines 21-23 of Ueyanagi; paragraph [0042], Figures 2,6D of Yao et al.); the proof mass comprises silicon (column 11, lines 58 to column 12, line 8 of Ueyanagi; paragraph [0046] of Yao et al.).
With regards to claim 12, Ueyanagi further discloses the flexible member 910 includes first, second, third, and fourth extensions (e.g. not labeled, the area of the film 910 that covers the extensions 901A-901D would be considered as these first, second, third, and fourth extensions in Figures 18A,18B)
With regards to claim 13, Ueyanagi further discloses the first and second extensions are parallel to each other, and the third and fourth extensions are parallel to each other and orthogonal to the first and second extensions (as observed in Figure 18A,18B).

With regards to claim 17, Ueyanagi discloses a semiconductor acceleration sensor comprising, as illustrated in Figures 1A-29, an integrated circuit (IC) comprising a flexible plate 910 (e.g. SiO2 film; column 18, lines 21-23, column 3, lines 12-16,45-58; Figures 18A,18B,20,21; note: SiO2 is the material used to form the flexible plate 110 in the Instant application in paragraph [0019]) having a first pair of parallel arms 902,905 and a second pair of parallel arms 903,904; the flexible plate with the parallel arms in a first layer (Figures 18B,20,21); the first pair of parallel arms 902,905 orthogonal to the second pair of parallel arms 903,904 (as observed in Figures 18A); the first pair of parallel arms 902,905 extending along first opposing sides (e.g. left side and right side in Figure 18A) of the flexible plate, and the second pair of parallel arms 903,904 extending along second opposing sides (e.g. bottom side and top side in Figures 18A); the arms of the first and second pairs of parallel arms 902-905 each having a respective first end (e.g. end closest to the support 906 in Figure 18A) and a respective second end e.g. end closest to the mass 901 in Figure 18A) opposite the first end; strain gauges 902A,903A,904A,905A on each of the arms of the first and second pairs of parallel arms such that the strain gauges proximal the first ends of the arms (as observed in Figure 18A); a second layer 620 (e.g. supporting substrate) having a cavity (as observed in Figure 7); a proof mass 901 (e.g. weight) extending at least partially within the cavity and coupled to the flexible plate (as observed in Figures 7,18B,20,21); the proof mass 901 having portions 901A-901D (column 17, lines 46-52; Figure 18A) overlapping the second ends of the arms of the first and second pairs of parallel arms without overlapping areas having the strain gauges (as observed in Figure 18A).  (See, column 11, line 58 to column 18, line 67).

Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. left and right arms on x-axis of Figure 1C) and a second pair of arms 110 (e.g. top and bottom arms on y-axis of Figure 1C); the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1C); the first pair of arms 110 extending along first opposing sides (e.g. left and right sides) of the flexible plate (as observed in Figure 1C); the second pair of arms 110 extending along second opposing sides (e.g. top and bottom sides) of the flexible plate (as observed in Figure 1C); piezoelectric capacitors 114 (e.g. ferroelectric thin film 112,208 with interdigital electrodes 114 form the piezoelectric capacitors; paragraphs [0040] to [0044]) on each of the arms of the first and second pairs of arms (as observed in Figure 1D); a proof mass 108 coupled to the flexible plate and offset from the piezoelectric capacitors (as observed in Figure 1A).  (See, paragraph [0036] to [0062]).
With regards to claim 20, Ueyanagi further discloses the proof mass 901 is coupled to a first surface (e.g. bottom surface) of the flexible plate 910 (as observed in Figure 18B,20,21); a cap 610 over a second surface (e.g. top surface) of the flexible plate opposite the first surface (as observed in Figure 7).

Claims 2-3, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0065054 (Ikeda et al.).

Ikeda et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-17, an accelerometer 100; a first pair of arms 21,21’ and a second pair of arms 22,22’ such that the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1); piezoelectric capacitors R11-R14,R21-R24,R31-R34 on each of the arms of the first and second pairs of arms (as observed in Figure 1); a proof mass 13 coupled to the first and second pair of arms and offset from the piezoelectric capacitors (as observed in Figure 1); each arm of the first and second pairs of arms 21,21’,22,22’ is trapezoidal from an outside edge of the arm towards a center of the arm (as observed in Figures 1-2,5B,8,10), or the arms of the first pair of arms 21,21’ have a respective first end and a respective second end opposite the first end wherein the arms of the first pair are tapered between the first and second ends (as observed in Figures 1-2,5B,8,10).  (See, paragraph [0047] to [0084]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each arm of the first and second pairs of arms is trapezoidal from an outside edge of the arm towards a center of the arm, or the arms of the first pair of arms have a respective first end and a respective second end opposite the first end wherein the arms of the first pair are tapered between the first and second ends as suggested by Ikeda et al. to the system of Ueyanagi as modified by Yao et al. to provide a high and substantially uniform strain throughout the length of the tapered section of the arms.  (See, paragraphs [0070],[0071] of Ikeda et al.).
With regards to claims 15-16, the claims are commensurate in scope with the above claims 2-3 and are rejected for the same reasons as set forth above. 
.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0266686 (Huffman).
With regards to claim 7, Ueyanagi does not disclose reference piezoelectric capacitors mechanically isolated from the piezoelectric capacitors.
Huffman discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-18B, an integrated circuit (IC) comprising a flexible plate 130,133 including a first pair of arms 120 (e.g. left arm and right arm in Figures 3,4) and a second pair of arms 120 (e.g. top arm and bottom arm in Figures 3,4) such that the first pair orthogonal to the second pair (as observed in Figures 3,4); piezoelectric capacitors 160,166,168 on each of respective arms of the first pair and on each of the arms of the second pair (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass 118 coupled to the flexible plate 130,133 and offset from the first and second pair of arms 120 (paragraph [0061]; Figure 16A); reference piezoelectric capacitors 162 mechanically isolated from the piezoelectric capacitors (paragraphs [0059],[0062],[0064],[0065]; Figures 15,18A-18B).  (See, paragraphs [0033] to [0070).
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to have readily recognize the advantages and desirability of employing reference piezoelectric capacitors mechanically isolated from the piezoelectric capacitors as suggested by Huffman to the system of Ueyanagi as modified by Yao et al. to have the ability to cause a deflection of the arms into the cavity besides expansion or contraction of the arms.  (See, paragraph [0059] of Huffman).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0230551 (Kunimi).
With regards to claim 8, Ueyanagi does not disclose pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration.
	Kunimi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11, an acceleration sensor circuit 50 comprising acceleration sensors 51X,51Y,51Z for detecting acceleration in the x-axis, y-axis, Z-axis, respectively; pre-amplifiers 56,57,58A,58B,58C coupled to the piezoelectric capacitors Pm1,Pm2,C1,C2 such that the pre-amplifiers configured
to provide a three-axis measurement of changes in acceleration (paragraphs [0043],[0044],
[0061]). (See, paragraphs [0028] to [0075}).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration as suggested by
Kunimi et al. to the system of Ueyanagi as modified by Yao et al. to having the ability to not only detect acceleration in one axis or two-axis but in three-axis without departing from the scope of the invention. (See, paragraph [0043] of Kunimi et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861